IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                     Assigned on Briefs April 29, 2009 at Knoxville

      STATE OF TENNESSEE v. ANTHONY CHRISTOPHER BROWN

                    Appeal from the Criminal Court for Davidson County
                         No. 2007-C-2401 Seth Norman, Judge



                   No. M2008-01924-CCA-R3-CD - Filed October 27, 2009


The pro se Defendant, Anthony Christopher Brown, appeals as of right from his convictions for
possession of less than .5 grams of cocaine, a Class C felony, and possession of drug paraphernalia,
a Class A misdemeanor, arising from his bench trial in Davidson County Criminal Court. He
received an effective sentence of three years as a Range I, standard offender. The Defendant
contends that the evidence is insufficient to support his convictions. Following our review, we
affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed.

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J., and
NORMA MCGEE OGLE , J., joined.

Anthony Christopher Brown, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Dan Hamm, Assistant District Attorney
General, attorneys for appellee, State of Tennessee.

                                            OPINION

        The record reflects that on September 4, 2007, the Defendant and a codefendant were
indicted for one count of possession with the intent to sell or deliver more than 26 grams of cocaine
and possession of drug paraphernalia related to events occurring in June 2007. The Defendant
waived a jury trial and, following a bench trial on March 10, 2008, the Defendant was convicted of
the lesser offense of possession of less than .5 grams of cocaine for resale and possession of drug
paraphernalia. The record further reflects that the Defendant was represented by appointed counsel
throughout the pretrial and bench trial stages of his case.1

        On May 15, 2008, prior to sentencing, trial counsel filed a motion to withdraw from further
representation based upon the Defendant’s “expressed contempt and utter distrust” of counsel as
evidenced by the Defendant’s filing of “several frivolous complaints with the Board of Professional
Responsibility.” On May 16, 2008, the Defendant filed a pro se motion entitled “Motion for
Inef[f]ective Assistanc[e] of Counsel” alleging several instances of trial counsel’s deficient
performance in addition to the Defendant’s actual innocence of the offenses. On May 23, 2008,
following an evidentiary hearing, the trial court granted trial counsel’s motion to be relieved.
Subsequently, on May 27, June 25, and July 21, 2008, the Defendant filed pro se motions for
judgments of acquittal alleging that there was insufficient evidence to support his convictions.

        On July 30, 2008, the trial court sentenced the Defendant to three years as a Range I, standard
offender for the possession of cocaine offense to be served concurrent with his sentence for
possession of drug paraphernalia. The judgment for the drug paraphernalia conviction reflects that
the Defendant was sentenced to “time served” in exchange for his waiver of appeal of the
convictions. The judgment for the possession of cocaine conviction also reflects that the Defendant
received unsupervised probation in exchange for his waiver of appeal of the convictions.
Nevertheless, on August 26, 2008, the Defendant filed a notice of appeal. Although there is no
motion by the Defendant present in the technical record, the record contains one final trial court
order indicating that the Defendant requested counsel for his appeal. Noting that “the Defendant has
agreed to waive appeal as part of his sentencing negotiations,” the trial court denied the request for
appointment of appellate counsel. Presumably in light of the Defendant’s waiver of his right to
appeal, the trial court never ruled on the Defendant’s pro se motions for judgments of acquittal.

        Now before this court, the Defendant insists that there is insufficient evidence to support his
convictions. The State, noting that the record reflects that the Defendant waived his right to appeal,
argues that the Defendant’s failure to prepare the transcripts for consideration before this court
hinders our review. Under these circumstances, the State argues, this court must presume that the
trial court’s findings were correct and affirm the judgments.

                                                    ANALYSIS

        It is the duty of the appellant “to convey a fair, accurate and complete account of what
transpired with respect to those issues that are the bases of appeal.” Tenn. R. App. P. 24(b); see
State v. Taylor, 992 S.W.2d 941, 944 (Tenn. 1999). In the absence of an adequate record, this court
is precluded from considering an issue and must presume that the ruling of the trial court was correct.


         1
             Court minutes contained in the technical record indicate that counsel was appointed to represent the
Defendant upon his arraignment on September 19, 2007. The court minutes from the bench trial similarly indicate that
counsel represented the Defendant at the bench trial. The March 10, 2008 minutes also note that the Defendant presented
no proof at trial.

                                                         -2-
See State v. Ballard, 855 S.W.2d 557, 561 (Tenn. 1993); State v. Oody, 823 S.W.2d 554, 559 (Tenn.
Crim. App. 1991). Furthermore, the record clearly reflects that the Defendant waived his appeal of
these convictions in consideration for a favorable sentencing disposition. Under these
circumstances, we affirm the judgments of the trial court.

                                        CONCLUSION

       Based upon the foregoing, the judgments of the trial court are affirmed.


                                                     ___________________________________
                                                     D. KELLY THOMAS, JR., JUDGE




                                               -3-